Citation Nr: 0837705	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  96-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of traumatic injury to the right hip 
and right knee, involving degenerative joint disease (DJD). 

2.  Entitlement to an initial disability rating in excess of 
40 percent for a low back disability.  
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to October 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claim for a disability 
rating in excess of 20 percent for residuals of traumatic 
injury to the right knee and right hip, and which granted 
service connection for a low back disorder as secondary to 
the service-connected traumatic injury to the right knee and 
right hip, and assigned the low back disorder a 40 percent 
disability rating effective April 20, 1994.  

The veteran has relocated and jurisdiction of his claims 
folder was transferred to the RO in St. Louis, Missouri.

This case was before the Board in March 1999, January 2001, 
and June 2005, at which times it was remanded for further 
evidentiary development.  The case has now returned to the 
Board for appellate review.



FINDINGS OF FACT

1.  At its worst, the right knee exhibited a range of motion 
with flexion limited to 120 degrees and extension limited to 
0 degrees with pain.  There is no objective evidence of 
instability.

2.  Under the rating criteria in effect prior to September 
2002, the veteran's low back disability (IVDS) is not 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, and little intermittent 
relief.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of traumatic injury to the right knee 
and right hip, involving DJD, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003 and 5010 (2007).

2.  The criteria for an initial disability rating in excess 
of 40 percent for IVDS have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10, 4.21, 4.40, 4.59, 4.73, Diagnostic 
Code 5293 (in effect prior to September 23, 2002); 4.71a, 
Diagnostic Code 5293 (in effect as of September 23, 2002); 
4.71a, Diagnostic Code 5243 (in effect as of September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The duty to notify was accomplished by way 
of two VCAA letters from the RO to the veteran dated in April 
2003 and July 2005.  These letters were sent pursuant to the 
Board's prior remand directives in June 2005 and effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims, (2) informing the veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Additionally, the Board notes that the claim regarding the 
veteran's low back disability stems from an initial rating 
assignment.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold 
that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 
500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In this case, service connection for the veteran's low back 
disability was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  Thus, the veteran's filing of a NOD 
regarding the initial disability rating for his low back 
disability in April 1996 did not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  In any event, the 
veteran in this case does not contend, nor does the evidence 
show, that any notification deficiencies, either with respect 
to timing or content, have resulted in prejudice.  The RO 
provided the veteran with downstream Dingess and increased 
rating notices pertaining to the disability rating and 
effective date elements of his higher initial rating claim in 
May 2006, with subsequent readjudication of his claim in 
March 2008 following the May 2006 notice.  These documents 
provided the veteran with a summary of the pertinent evidence 
as to his claim for a higher initial rating, a citation to 
the pertinent laws and regulations governing a higher rating 
for his low back disability, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for his 
low back disability.  

However, with respect to the claim for an increased rating 
for the right knee and right hip, a content error exists in 
that the VCAA notice of record is not compliant with the 
Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which pertains to increased-rating claims, as 
the case here.  In Vasquez, the Court recently held that for, 
at a minimum, a 38 U.S.C.A. § 5103(a) notice requires that 
the Secretary notify the claimant that, to substantiate such 
a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record was sent that fully 
complies with element (2) listed above.  In this regard, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  

In this vein, the veteran and his representative have 
provided statements throughout the course of the appeal 
regarding VA's duties to notify and to assist and the 
specific symptomatology of the residuals of the traumatic 
injury to his right knee and his hip and of his low back 
disability, including frequency and intensity of pain, types 
of treatment he has undergone, and the effect these symptoms 
have had on his ability to work and on his daily life.  See, 
e.g., VA examination reports dated in March 2004 and December 
2003; VA Form 9 dated in August 1996; and the veteran's 
statement dated in November 2004.  Therefore, any content 
defect was cured by the actual knowledge of the veteran as to 
the symptoms required for a higher rating for his right knee, 
right hip, and low back disabilities.  Moreover, the veteran 
was notified of the criteria for a higher rating for his 
right knee, right hip, and low back disabilities by way of a 
SOC dated in June 1996 and numerous SSOCs dated in November 
1997, March 2000, February 2003, October 2004, and March 
2008, such that a reasonable person should have been aware of 
the criteria.  In short, the content error here does not 
affect the essential fairness of adjudication of this case, 
and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), VA treatment 
records dated from 1990 to 2004, and, pursuant to a June 2005 
Board remand, Social Security Administration (SSA) disability 
records.  The Board is also satisfied as to compliance with 
its remand directives in its March 1999, January 2001, and 
June 2005 Board remands to obtain the veteran's VA treatment 
records and to provide the veteran with VA examinations of 
his right knee, right hip, and low back to determine the 
extent and severity of his disabilities.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In that regard, the VA has 
provided the veteran with several VA examinations in December 
2002, April 2003, December 2003, March 2004, June 2004, and 
January 2007 in connection with his claim.  Thus, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Right Knee and Right Hip

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
April 1993) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

The Board now turns to the veteran's 20 percent disability 
rating for residuals of traumatic injury to the right knee 
and right hip, involving DJD, which resulted from a motor 
vehicle accident during service in September 1981.  See RO 
rating decision dated in February 1990.  The veteran's 
disability of residuals of traumatic injury to the right knee 
and right hip, involving DJD, is rated under Diagnostic Code 
(DC) 5010 (arthritis due to trauma), 38 C.F.R. § 4.71a.  In 
this regard, arthritis due to trauma is substantiated by X-
ray findings and rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, DC 5003.  
For purposes of rating disability from arthritis, the knee 
and the hip are considered major joints.  38 C.F.R. 
§ 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative 
arthritis under DC 5003.  Rating personnel must consider 
functional loss and clearly explain the impact of pain on the 
disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of 
the knee are DCs 5260 and 5261.  Normal range of motion of 
the knee is to zero degrees extension and to 140 degrees 
flexion.  38 C.F.R.  § 4.71a, Plate II.  Under DC 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

The diagnostic codes that focus on limitation of motion of 
the hip and thigh are DCs 5251 and 5252.  DCs 5251 and 5252 
pertain to the extension and flexion of the thigh, which is 
affected by the hip joint.  Normal range of motion of the hip 
is to zero degrees extension and to 125 degrees flexion.  38 
C.F.R.  § 4.71a, Plate II.  
Under DC 5251, a 10 percent rating will be assigned for 
limitation of extension of the thigh to 5 degrees.  See 38 
C.F.R. § 4.71a, DC 5251.  Under DC 5252, a 10 percent rating 
will be assigned for limitation of flexion of the thigh to 
45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the thigh to 30 degrees; a 30 
percent rating will be assigned for limitation of flexion of 
the thigh to 20 degrees; and a 40 percent rating will be 
assigned for limitation of flexion of the thigh to 10 
degrees.  See 38 C.F.R. § 4.71a, DC 5252.  

In the absence of limitation of motion or painful motion, a 
10 percent rating is in order with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; and a 20 percent rating is appropriate with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 
See 38 C.F.R. § 4.45(f) (for the purpose of rating disability 
from arthritis, the knee and hip are considered major 
joints).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Board notes that the veteran's right hip and right knee 
injury, involving DJD, is currently rated as 20 percent 
disabling, which is the maximum rating possible under DC 
5003.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010.  In order 
for the veteran to receive a disability rating in excess of 
20 percent, the Board would need to consider separate ratings 
for limitation of motion for the right knee (DCs 5260 and 
5261) and the right hip (DCs 5251 and 5252).  However, upon 
review of the evidence, the Board finds that even with 
separate ratings for limitation of motion for the right knee 
and the right hip, the veteran's disability would still 
warrant a disability rating no greater than 20 percent, his 
current rating.  38 C.F.R. § 4.7.  In this regard, the Board 
has VA treatment records dated from 1990 to 2004, including 
results of X-rays taken of the veteran's right knee and right 
hip, and VA examination reports dated in the 1990s and in the 
2000s, in addition to the most recent VA examination report 
in January 2007.  

Based on these records, the Board finds that its worst, the 
veteran exhibited range of motion in the right knee with 
flexion limited to 120 degrees and extension limited to 0 
degrees with pain.  See VA examination reports dated in 
January 2007 (range of motion of the knee is from 0 to 120 
degrees), December 2003 (range of motion of the knee is from 
0 degrees to 125 degrees), December 2002 (range of motion of 
the knee is from 0 degrees to 130 degrees without pain and 
140 degrees with pain), May 1997 (right knee exhibits full 
extension), and June 1994 (range of motion of the knee is 
from 0 to 125 degrees).  At the most, this slight limitation 
on motion of the right knee would warrant a 10 percent 
disability rating under DC 5260 (limitation of flexion of the 
leg).  See 38 C.F.R. § 4.71a, DCs 5260.  Moreover, at its 
worst, the veteran exhibited range of motion in the right hip 
with flexion limited to 85 degrees and extension limited to 
five degrees.  See VA examination reports dated in January 
2007, December 2002 (extension of the hip is to 10 degrees 
without pain and 20 degrees with pain, flexion of the hip is 
to 100 degrees without pain and 120 degrees with pain), May 
1997 (active hip flexion is 90 degrees and passive flexion is 
110 degrees), and June 1994 (extension of the hip is to 30 
degrees and flexion of the hip is to 115 degrees).  At the 
most, this slight limitation on motion of the right hip would 
warrant a 10 percent disability rating under DC 5251 
(limitation of extension of the thigh) or DC 5252 (limitation 
of flexion of the thigh).  See 38 C.F.R. § 4.71a, DCs 5251 
and 5252.  

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
with consideration of the bilateral factor, the separate 
evaluations of the veteran's orthopedic manifestations of his 
right knee and right hip traumatic injury (i.e., 10 and 10 
percent) still yields a 20 percent rating, a rating that is 
the same as, and not more favorable than, the current 20 
percent rating.  

With regard to functional loss, the Board acknowledges 
several factors of functional loss are present.  In this 
regard, the veteran reported pain and discomfort, easy 
fatigability, stiffness, weakness, flare-ups two to four 
times each month, and the use of a cane for walking.  
However, he also indicated that with a sedentary lifestyle, 
his pain has decreased.  See VA examination reports dated in 
January 2007, December 2002, and May 1997.  The January 2007 
VA examiner found that the veteran's right knee had a slight 
effusion and mild retropatellar crepitus.  Right hip flexion 
was to 85 degrees and extension was to five degrees.  His hip 
was painful at 85 degrees of flexion and 15 degrees in 
abduction, which limited the veteran from proceeding in the 
abduction plane.  Internal and external rotation were 
measured at five degrees in each direction, with some 
discomfort.  There was also no evidence of motor weakness.  
Thus, overall, there is no evidence to support a disability 
rating in excess of 20 percent based on consideration of 
limitation of motion or with functional loss, as the veteran 
has not exhibited limited flexion of the leg to 15 degrees or 
limited extension of the leg to 20, 30, or 45 degrees, or 
limited flexion of the hip to 20 or 10 degrees, even when 
accounting for the factors of functional loss.

In essence, any functional loss present is adequately 
represented in the 20 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.   

Based on the January 2007 VA examiner's findings, a rating in 
excess of 20 percent is not in order.  In this respect, other 
diagnostic codes for acute, subacute, or chronic diseases, 
knee disabilities, and hip disabilities that provide a rating 
greater than 20 percent are not more appropriate because the 
facts of the case do not support their application.  See 38 
C.F.R. § 4.71a, DC 5000 (acute, subacute, or chronic 
osteomyelitis), 5001 (active or inactive tuberculosis of the 
bones and joints), 5002 (atrophic rheumatoid arthritis, 5012 
(malignant new growths of bones), 5025 (fibromyalgia), 5250 
(ankylosis of the hip), 5254 (flail joint of the hip), 5255 
(impairment of the femur), 5256 (ankylosis of the knee), 
DC 5257 (other impairment, including recurrent subluxation or 
lateral instability), DC 5258 (dislocated cartilage), DC 5259 
(removal of semilunar cartilage), and DC 5263 (genu 
recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

The Board emphasizes that Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability) is inapplicable to the case here.  The Board 
acknowledges that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating is based upon 
additional disability.  VAOPGCPREC 23-97; See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, 
evidence of record does not support application of this 
diagnostic code.  In this regard, although the veteran 
reported using a cane, he has not reported instability, 
locking, or giving way of the right knee.  See, e.g., VA 
examination reports dated in January 2007, December 2003, 
December 2002, May 1997, and June 1994.  Moreover, prior VA 
examinations also found no instability of the knee, and found 
negative Lockman, McMurray, and pivot tests.  See VA 
examination reports dated in December 2002 and December 2003.  
Given this evidence, Diagnostic Code 5257 is not applicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for residuals of traumatic injury to the right knee 
and right hip, involving DJD.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion since 
the effective date of his awards when the residuals of the 
veteran's traumatic injury to the right knee and right hip 
have exceeded the current ratings assigned by the RO.  Thus, 
there is no basis for further "staging" of these ratings.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis - Low Back Disorder

The Board now turns to review and analysis of the veteran's 
claim for an initial disability rating in excess of 40 
percent for a low back disability.  For claims involving an 
initial rating assignment, as the case here, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (here, April 20, 1994) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson, 
supra.  That is to say, the Board must consider whether there 
have been times since the effective date of the veteran's 
award when his disability has been more severe than at 
others.  See again Fenderson, 12 Vet. App. at 125-26. 

Here, the RO initially granted service connection for the 
veteran's low back disorder as secondary to the veteran's 
service-connected residuals of traumatic injury to the right 
knee and right hip in an April 1995 rating decision, and 
assigned it a disability rating of 40 percent under DC 5293 
(IVDS), effective April 20, 1994. The veteran filed a NOD in 
April 1996, contending that his IVDS should be rated in 
excess of 40 percent.  

The Board notes that during the course of the appeal, the 
applicable rating criteria for IVDS were amended in September 
2002 and in September 2003.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If, as here, a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
mentioned have established the effective dates without a 
provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may 
only be applied after September 2003.

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on a combination of chronic 
orthopedic and neurologic manifestations.  The 2003 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion as well as 
other symptoms.

The Board observes that the RO addressed all three sets of 
regulations in its October 2004 SSOC.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under Diagnostic Code 5292 (limitation of motion of lumbar 
spine) in effect prior to September 26, 2003, severe 
limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to September 
26, 2003).   

Although the Rating Schedule applied prior to the September 
2003 amendments does not define a normal range of motion for 
the lumbar spine, normal ranges of motion for the 
thoracolumbar spine have been established under current 
regulations.  See 38 C.F.R. § 4.71a, Plate V.  Because the 
supplementary information associated with the amended 
regulations state that the ranges of motion were based on 
medical guidelines in existence since 1984, the Board will 
apply the most recent September 2003 guidelines for ranges of 
motion of the spine to the previous criteria.  See 67 Fed. 
Reg. 56,509 (Sept. 4, 2002).

Because the criteria for evaluating incapacitating episodes 
of IVDS under the September 2002 and September 2003 revisions 
are essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243, the Board will only 
analyze IVDS under the regulations prior to September 2002 
and after September 2003, for the sake of clarity.  

Prior to September 23, 2002, under Diagnostic Code 5293 
(IVDS), a 40 percent disability rating is called for if there 
is severe IVDS with recurring attacks and with intermittent 
relief.  A maximum of 60 percent disability rating is 
warranted if the veteran's IVDS is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, and little intermittent relief.  38 
C.F.R. § 4.73, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

The Board emphasizes that Diagnostic Code 5293 involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion for the lumbar vertebrae.  VAOPGCPREC 
36-97.

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).

Upon a review of the evidence of record, the Board finds that 
an initial disability rating in excess of 40 percent for the 
veteran's IVDS is not warranted under Diagnostic Code 5293 
under any version of the rating criteria.  38 C.F.R. § 4.7.  

With respect to the criteria in effect prior to the September 
2002 and September 2003 amendments, the veteran's lumbar 
spine disability could be rated under a variety of diagnostic 
codes that could entitle the veteran to a disability rating 
in excess of 40 percent.  However, VA treatment records dated 
from 1990 through 2004; VA examinations conducted in June 
1994, May 1997, December 2002, April 2003, March 2004, June 
2004, and January 2007; and X-rays taken of the lumbar spine 
dated in November 1993, June 1997, December 2002, and April 
2003 show no evidence of complete ankylosis of the spine (DC 
5286) or unfavorable ankylosis of the lumbar spine (DC 5289).  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Although examination and X-rays of the lumbar spine show 
evidence of a previous vertebral fracture at L4, the fracture 
is minor and does not rise to the level of abnormal mobility 
requiring a neck brace.  See 38 C.F.R. § 4.73, DC 5285 (in 
effect prior to September 2002).  Thus, this diagnostic code 
will likewise not be applied. See Butts, 5 Vet. App. at 532, 
supra. 

Moreover, although the evidence of record demonstrates some 
limitation of motion of the lumbar spine (DC 5292), the 
veteran is already in receipt of the maximum 40-percent 
rating available under this diagnostic code.  When a 
disability is assigned the maximum rating for loss of range 
of motion, application of the factors for functional loss is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
As such, the veteran may only receive a higher rating under a 
different diagnostic code or on an extra-schedular basis.  
See Butts, supra. 

With regard to the rating criteria for IVDS in effect before 
September 2002, the evidence does not support an initial 
rating higher than 40 percent under DC 5293.  Specifically, 
although there is evidence of muscle spasms and tenderness 
of back musculature (see VA examinations dated June 2004, 
and May 1997), there are no persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, which would warrant a 
60-percent evaluation under Diagnostic Code 5293.  See, e.g., 
VA examination reports dated in January 2007 (noting deep 
tendon reflexes at 2+ and no sensory loss), June 2004 (noting 
normal reflexes and sensory), December 2003 (no evidence of 
neurologic deficits found), and May 1997 (noting deep tendon 
reflexes at 2 and 4 for the lower extremities).  Although the 
veteran reported muscle spasms and weakness, no examiner 
found objective evidence of spasms or weakness.  Thus, the VA 
examinations of record generally provide evidence against a 
higher rating for IVDS under the earlier pre-September 2002 
criteria for Diagnostic Code 5293.      

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's IVDS is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic 
manifestations of the veteran's IVDS under Diagnostic Code 
5243, the evidence of record does not demonstrate a rating 
beyond 40 percent.  Specifically, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine 
warranting a higher 50-percent evaluation or unfavorable 
ankylosis of the entire spine warranting a higher 100- 
percent evaluation.  In fact, there is no mention of 
ankylosis at all in the evidence of record.  See VA 
examination reports dated in January 2007, March 2004, 
December 2003, and December 2002; and VA treatment records 
from 1995 to 2004.  The January 2007 VA examiner found the 
veteran's forward flexion of the lumbar spine to be 30 
degrees, with some discomfort, indicative of only a 20- 
percent rating for orthopedic manifestations under the 
General Rating Formula for Diseases and Injuries of the 
Spine.     

Under the September 2003 amendments, with regard to 
functional loss, the January 2007 VA examiner noted that the 
veteran uses a cane for walking.  During the examination, he 
walked with a little bit of an antalgic gait favoring the 
right side.  Other recent VA examinations also found an 
antalgic gait favoring the right side or no festination or 
shuffling gait when walking, and ability to stand with both 
feet close together and to stand on one leg.  See VA 
examination reports dated in March 2004, December 2003, and 
December 2002.  The veteran also reported constant pain; 
swelling; weakness; stiffness; and inability to sit, stand, 
or walk for long period of time.  However, there was no 
objective evidence of weakness, incoordination, swelling, 
instability, deformity, or atrophy.  In sum, the veteran's 
functional loss present is more than adequately represented 
in the current combined 40-percent rating assigned.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, VA 
examinations and VA treatment records do not reflect 
incapacitating episodes having a total duration of at least 
at least six weeks during the past 12 months.  Significantly, 
the January 2007 VA examiner did not note any incapacitating 
episodes, and the veteran reported that his pain has 
decreased due to a more sedentary lifestyle.  Such an 
admission by the veteran himself provides strong evidence 
against a higher rating.  The prior June 2004, March 2004, 
and December 2002 VA examiners also made no mention of 
incapacitating episodes.  Likewise, VA treatment records from 
1994 to 2004 are negative for incapacitating episodes or bed 
rest prescribed by a physician.  Overall, there is simply no 
evidence of bed rest prescribed by a physician to support the 
existence of any incapacitating episode due to IVDS.   

Under both the September 2002 and 2003 amendments, as to 
neurologic manifestations, although the veteran has 
previously reported pain, tingling, and numbness in the right 
foot, legs, and in the right buttock associated with his 
service-connected IVDS, there is no objective evidence of any 
neurologic manifestations of his IVDS.  See VA examination 
reports dated in June 1994, May 1997, December 2002, April 
2003, December 2003, March 2004, and January 2007.  Thus, 
there is no need to assign separate ratings for neurological 
manifestations of the veteran's back disability to the lower 
extremities under 38 C.F.R. § 4.124a, DC 8520 (incomplete 
paralysis of the sciatic nerve).

Thus, without neurologic manifestations of the veteran's 
IVDS, separate evaluations for neurologic manifestations is 
unwarranted.  The veteran's chronic orthopedic manifestations 
of his IVDS alone still yields a 40 percent rating under the 
September 2002 and September 2003 amendments, a rating that 
is the same as, and not more favorable than, the 40 percent 
rating granted under the pre-2002 regulations.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria, 
for the veteran's lumbar spine disability.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the veteran's low 
back disorder should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  Since the effective date 
of his award, the veteran's low back disorder has never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his ratings in this case.

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disabilities in question.  The veteran's treatment has 
been on an outpatient basis, not as an inpatient.  In 
addition, although the veteran has related that his right 
knee and right hip, and lumbar spine disabilities limits his 
ability to work, he also has several other nonservice-
connected illnesses that likely also affect his ability to 
work.  See, too, 38 C.F.R. § 4.1 (indicating that, generally, 
the degrees of disability specified [in the Rating Schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).  The 
standard for extra-schedular consideration is in fact quite 
high.  Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995) and VAOPGCPREC 6-96.


ORDER

A disability rating in excess of 20 percent for residuals of 
traumatic injury to the right knee and right hip, involving 
DJD, is denied.

An initial disability rating in excess of 40 percent for a 
low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


